﻿87. On behalf of the Government of Mexico and on my own behalf, Sir, I wish to extend our congratulations to you on your election as President of the thirty-ninth session of the General Assembly. I am sure that your wide experience of the United Nations and your diplomatic gifts will enable you to guide our deliberations along the path of mutual understanding.
88.	The election of the representative of Zambia bears witness to our recognition of the committed role in international affairs that is played by your country, with which Mexico maintains excellent relations of friendship and co-operation. In our view, your election also reflects the growing importance of the African continent in contemporary international relations. The peoples of Africa, freed from the yoke of colonialism, are a living symbol of the universal aspiration to build a more stable, pluralistic and democratic world.
89.	I consider it my duty also to express our satisfaction with the prudent and persevering action of your predecessor, Mr. Jorge Illueca. Latin America has welcomed the dynamic and direct efforts of the President of Panama to promote dialogue and conciliation.
90.	I should also like to express again to the Secretary-General the pleasure of the Government and people of Mexico at his official visit to our country last April and his visit to our capital on the occasion of the International Conference on Population last August. I offer him too our sincere congratulations on the effective work he has done in heading the Organization. His efforts to consolidate the United Nations system, to expand cooperation and, especially, to promote the cause of peace and security bring our nations new hope. His report to this session of the General Assembly on the work of the Organization	is clear proof of his clear-mindedness and political creativity.
91.	My Government wishes to extend to Brunei Darussalam, the new Member of the United Nations, a warm welcome and best wishes for a peaceful and prosperous future in full exercise of its sovereign rights.
92.	We are witnessing today a resurgence of old doctrines of power and new forms of intolerance that cast doubt on the usefulness of international organizations. In view of this, I should like to reaffirm the unwavering commitment of the people and Government of Mexico to the purposes and principles of the United Nations. We are certain that the world Organization is an irreplaceable instrument for the promotion of freedom, justice and peace. We accept also that it is a body susceptible of improvement.
93.	In 1945, determined to live together in peace and to promote the progress of all peoples, we postulated as standards of conduct for all States full respect for the principles of law and a genuine will to co-operate with others. The United Nations was to be a forum for understanding and the pivot of a collective effort towards further development and security.
94.	Over the past years the Organization has played a decisive role in the promotion of the highest political ideals of the twentieth century. The liquidation of the most flagrant forms of colonialism has allowed almost 100 countries to attain political independence. The growing democratization of international society has contributed to the progressive development of a juridical order more in accordance with the demands of the peoples of the world. The international regime of human rights fosters respect for the basic freedoms of individuals and for the prerogatives of social groups, especially those of the least privileged.
95.	The United Nations has been a determining factor in avoiding global confrontation and in encouraging the peaceful solution of a great many regional conflicts. Furthermore, as a result of its efforts, we have today a clearer view and understanding of the problems of the developing world. We in the countries of Africa, Asia and Latin America have increased our ties of identity and solidarity, coordinating our stands and establishing platforms of common principles and strategies. We have encouraged the creation of numerous mechanisms which would enhance effective international co-operation if all States acted responsibly and with a view to the future.
96.	Some isolated voices attempt to ignore the magnitude of the task performed and the potential of the United Nations system. The difficulties of an effective dialogue between the great Powers certainly have contributed to the antagonism between those with hegemonistic aspirations. In a climate of tension between East and West, it is only natural that the crises multiply, that regional conflicts are exacerbated and that confrontations between the power blocs are transferred to third-world settings, thereby affecting the security, sovereignty and political and economic development of many nations. At the same time, the grave world economic crisis is negating important and just expectations of the developing countries.
97.	Such voices would seem to be unaware of the fact that, save for the presence of the United Nations, even more devastating conflagrations might have broken out. They tend to forget that we would have lacked institutional barriers to offset the arrogant use of force, that the juridical and moral principles of peaceful coexistence among States would have been weakened even further—in short, that we would all suffer by the absence of an enormous effort at cooperation that seeks to lighten the burdens and sacrifices of the weakest. Those voices seem to have forgotten the highly innovative and transforming task of the United Nations in today's world.
98.	The cause of the crisis of world society, does not lie in the shortcomings of the organic structure of the United Nations or in the modalities of multilateral diplomacy. There are many who would like to make such limitations a pretext or a cover-up for more deep-rooted political realities. Indeed, when dogmatic views prevail there is no room for contrary or differing opinions. Manichaeism, by definition, excludes a world of varying criteria and attitudes. For those who think that way, multilateralism should be replaced by a set of asymmetric, predominantly bilateral relations, which would necessarily benefit the most powerful.
99.	This morning [4th meeting], the President of the United States, at the very outset of this General Assembly session, renewed hopes and expectations. By stating the willingness of his country to reinitiate constructive negotiations with the Soviet Union, mainly in the field of disarmament, in order to reduce the world arsenals, to institutionalize periodic consultations at a high political level and to establish better working relations between the United States and the Soviet Union in which understanding and cooperation prevail, President Reagan infused optimism into the community of nations on its difficult path towards peace and detente. Mexico expresses its recognition of and appreciation for this felicitous initiative and hopes that it may soon produce optimum results for all, without exception.
100.	The international community must always act in accordance with the principles it has established, respecting the rights of all and giving each nation the unrestricted right to seek the economic and political system that is most in keeping with its interests. The United Nations, the supreme expression of the plural community of States, is thus the necessary setting for international democracy and an irreplaceable vehicle of co-operation. The values it represents are neither ephemeral nor circumstantial. They are, beyond any doubt, the only values that allow for civilized and orderly coexistence, beneficial to all.
101.	Today, no country can live in isolation, separate from the rest. Any claim to autarky is illusory. Interdependence is an unavoidable fact of the life of States, even though that interrelationship has not been useful in distributing benefits justly and equitably to non-industrialized countries. The United Nations constitutes an organized framework that is capable of giving that interdependence a positive outlook and of transforming current international relations into respectful and peaceful coexistence, founded on equitable co-operation and mutual respect.
102.	The fortieth anniversary of the United Nations seems a propitious moment not only for evaluating the functioning of the system and correcting deficiencies, but also for renewing our commitment to the principles and values that gave the Organization its life—principles & u values whose validity must be reaffirmed not only with words but also with deeds. Let us recall' that universality is part and parcel of the Organization's very essence. That is why the effectiveness of its decisions and the usefulness of its mechanisms of consultation must be based on the will of all States, and this must not entail a consolidation of privileges or the abusive use of different forms of the veto. The deficiencies of the Organization should be corrected democratically.
103.	No one can seek to turn the United Nations into an arena of sterile confrontation, or an arena for unworthy attempts at subjugation or tyrannies of the minority. That would go against the democratic imperative of the Organization. Let us make our international institutions the setting for genuine dialogue, co-operation and constructive negotiation that are so greatly needed by our world today.
104.	The strengthening of the international order also involves the renovation of regional forums, which must provide an increasingly faithful reflection of common interests and of the aspirations of developing countries. Latin America is currently seeking to consolidate its stands more effectively and to take joint steps to promote stability, development and full independence for the countries in the area as a real contribution to self-determination and world peace.
105.	In the political sphere, the efforts of the Contadora Group express our unwavering determination to join together and find appropriate means of arriving at a peaceful solution of conflicts, avoiding any form of interference in the internal affairs of States. The nations of the area are, at the same time, combining their endeavours to achieve a rational and equitable economic order. The Latin American Economic Conference, held at Quito in January of this year, and the meetings at Cartagena and Mar del Plata of the Ministers for Foreign Affairs and the Ministers of Finance of 11 Latin American countries in June and in September, respectively, all have that aim.
106.	A year ago the General Assembly adopted by consensus resolution 38/10, on the situation in Central America. The resolution reaffirmed the right of all the countries in the area to decide their own future freely, and it condemned the acts of aggression against the sovereignty, independence and territorial integrity of the Central American States. Unanimously, the General Assembly gave its firm support to the efforts of the Contadora Group, urging it to persevere in its role as a mediator.
107.	In 1984 the Contadora process has been aimed at reaching specific agreements dealing with the problems of peace, the strengthening of political institutions, and the process of development, which are of concern to the countries of the area. For months we have been engaged in an intensive process of consultation and negotiation which is now reflected in the instrument entitled "Contadora Act on Peace and Co-operation in Central America" [see
whose purpose is to reconcile the legitimate interests of the Governments of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua. This is a draft global agreement stipulating both general and specific obligatory commitments for the purposes of fostering understanding and co-operation among the countries of Central America.
108.	We are convinced that the Contadora Act is faithfully designed to fulfil the requirements for stability in the area. The principles set forth in the Act encourage the establishment of a framework of reciprocal security and respect, mutual confidence and regional detente, which are essential for normalising the political relations and all other relations among the countries of the isthmus.
109.	For that reason, it is from here, the highest rostrum of the international community, that we call upon the Central American Governments to proceed with all due urgency to assume the legal commitments contained in the Act, and we express our appreciation to those States which have announced their intention to subscribe to the Act. The Contadora process and its arduous and difficult task of negotiation, which have now been in progress for 20 months, have been aimed at safeguarding the independence of States, preventing the further destruction of human and material resources that are essential to the well-being of their peoples, and opening instead channels for far-reaching and sustained economic, political and social development.
110.	We reiterate today that negotiating implies harmonizing legitimate interests in order to reach common goals—a partial surrender of one's goals, in order to attain a final objective that is considered fundamental to all. Regional security, a basic prerequisite for peace and development, can be attained only through honourable, just and responsible agreements based on conciliation and not on imposition. This is the immediate option of the five Central American Governments: to express their firm decision to protect the sovereign rights and long-term plans of each nation for the benefit of present and future generations, or to sacrifice a stable future for the sake of circumstantial illusions. It is the responsibility of the Central American Governments to choose between peace and war, between development and destruction. The Contadora Group, for its part, will continue to do everything within its power to facilitate the process of mediation.
111.	The Contadora Act decidedly contributes to the establishment of a regional order founded on respect for pluralism and the rights of peoples. It offers, without a doubt, a viable opportunity for normalizing relations among the Central American countries. Unfortunately, the political and diplomatic effort has been severely hampered by a plethora of actions that aggravate tensions and undermine confidence in the area. Biased information has also been circulated with a view to harming the Contadora process and initiatives, and obstacles have been placed in the way of a more open and fluent dialogue among the Central American countries. The in-creased foreign military presence and the overt or covert support supplied to exogenous forces and groups, whose purpose is the overthrow of the established Governments of the area, have been two of the major obstacles to detente and understanding.
112.	The historical experience of the nations of Latin America and the Caribbean has shown, over the centuries, that interference and intervention ultimately revert against their instigators. In the final analysis, the use of force is no solution but only leads to more force, hatred and lack of confidence. Let us try, with the invaluable assistance and support of the international community, to save Central America from even more serious harm and crueller devastation.
113.	We call once again on those Governments with ties and interests in that region to give their unequivocal and clear support to efforts to halt the arms race and traffic in arms and the naval, land and air manoeuvres and to end the presence of foreign military advisers and bases. When Central America accepts and abides by the agreements reached, other States must inevitably assume their corresponding responsibilities.
114.	Regional peace demands not only collective commitments but also the determination to solve bilateral differences. We also have here a long road ahead of us. In May of this year we applauded the establishment of a special commission of the Governments of Costa Rica and Nicaragua to resolve border conflicts, reduce tensions and foster a climate of mutual confidence. We should also note that the initial steps in a dialogue between the Governments of the United States and Nicaragua have proved encouraging. Mexico has promoted these conversations, and five meetings have been held to date. My Government will continue to lend whatever support the interested parties request. We believe that the dialogue of Manzanillo is a key element in the process of bringing peace to Central America.
115.	For the past year, Mexico has had the honour of presiding over the Group of 77. During this time, we have sought, through an informal exploratory process, to dispel misunderstanding, clarify intentions and establish bases for a better understanding of the problems we face. With the participation of the industrialized nations and the developing countries, we are making efforts to establish frank, pragmatic and flexible communication.
116.	Although considerable conceptual progress has been achieved and areas of common interest identified, the launching of global negotiations has again been postponed because of a lack of political will on the part of some industrialized countries and their reluctance to grant the United Nations in practice the competence that the Charter establishes.
117.	During this period, we developing countries have made innumerable efforts to seek immediate measures to ease the crisis and to allow the gradual fulfilment of the commitments that we all undertook when the General Assembly adopted the International Development Strategy for the Third United Nations Development Decade. Unfortunately, we have seen a virtual paralysis of the North-South dialogue and a systematic rejection of the use of the mechanisms of international cooperation for development.
118.	The Group of 77 will decide, this very week at its ministerial meeting commemorating its twentieth anniversary, on the strategies that we should follow during the coming year in order to achieve our aims. We hope to receive a responsible reaction from the developed countries. The survival of the greater part of mankind and the supreme objective of peace and collective security are at stake.
119.	For our part, we are determined to expand economic and technical co-operation among developing countries. Collective self-reliance is not only an ideological principle that brings us together but a practical method to facilitate economic recovery in our countries, strengthen their unity and independence, and promote reform of the prevailing international order. South-South co-operation is a fundamental step in the process of decolonization, and we are therefore determined to encourage it with imagination, efficiency and perseverance.
120.	The problems of the world economy must be dealt with coherently and comprehensively. From a structural viewpoint, we must find viable long-term answers. Faced with the needs of the developing countries and the severity of the crisis, urgent and effective measures are required by the international community, together with the commitment of all States to promote the establishment of new and more equitable international economic relations. This will require responsible interlocutors endowed with a sense of solidarity and far-reaching vision.
121.	The current crisis has sharply emphasized the negative aspects of economic interdependence. Measures adopted by some of the more influential members of the community of nations are having an adverse effect on the economic security of weaker countries. The gravity of the situation is even being reflected in political and social disorders that threaten the stability of the system as a whole. The deterioration of the quality of life heightens tensions and fosters instability. Practically all countries acknowledge the magnitude of the problems we are confronting. The need now is to translate declarations and speeches into concrete actions of co-operation, free of any subordination or conditions.
122.	Every State has the responsibility of promoting its own development, but the international community must assume the correlative obligation of establishing the conditions that permit the attainment of national goals. At considerable sacrifice, we have made adjustments in our own internal economy in order to overcome our difficulties. At the same time, we demand the elimination of unilateral actions that worsen existing imbalances.
123.	Foreign debt is now the most burdensome economic problem for developing countries, particularly those of Latin America. The solution to this problem, as postulated by the Cartegena Consensus, signed by the Ministers for Foreign Affairs and the Ministers of Finance of 11 Latin American countries on 22 June 1984, demands a joint commitment by creditor and debtor nations. The aim is to distribute the costs and benefits of capita! flow according to a principle of justice. It is impossible to demand austerity from those who have less, when more favoured countries have shown no readiness to make similar economic adjustments.
124.	The Latin American countries have in recent months begun a process of negotiations to reschedule payments on their foreign debt, lessen capital amortization and reduce the costs of financing. New progress in establishing more equitable conditions must follow the achievements attained thus far. These negotiations, however, require the political framework essential for a fruitful dialogue among debtor Governments, creditor countries, the international banking network and multilateral financing institutions.
125.	The problem of debt must be attacked at its roots and in all its complexity. To begin with, the trend that has turned our countries into exporters of capital must be reversed. To this end, we call for the opening up of markets and the elimination of protectionist measures in the industrialized economies. It is also necessary to stabilize prices of raw materials and to reduce interest rates. Beyond reasonable percentages, income derived from exports cannot be committed to the servicing of debts.
126.	It must be recognized that the debt crisis is linked to drastic changes in the conditions in which credit contracts were originally drawn up, particularly where liquidity and interest rates, the structure of the debt, and economic growth perspectives are concerned. These changes, which took place in the industrialized countries, demonstrate the joint responsibility of creditors and debtors.
127.	At the beginning of President Miguel de la Madrid's administration, Mexico decided to adjust its economy in order to undertake a fundamental reordering. This choice has not been easy for the Mexican people. After periods of apparent prosperity, they have had to enter a time of discipline, restraint and sacrifice. Nevertheless, the country's production structure has been safely maintained and the work force, including its best-qualified elements, 
has remained intact. Employment opportunities will no doubt increase in the future.
128.	The reordering of the economy has been undertaken with a view to reducing inflation and the instability of currency exchange, recovering growth capacity, preserving productive plant and employment, and protecting basic consumption. At the same time, a policy of structural changes has been established in order to tackle the mam problems in the field of production, distribution and social participation in the development process. The ultimate aim is to establish a solid, permanent basis for rapid and egalitarian social development.
129.	These efforts at economic readjustment have begun to yield fruit. The difficult transition to a more solid economy would not in any case have been possible without the civic conscience and solidarity of the majority of Mexicans and without a political regime that has invariably shown its maturity and prudence in critical moments.
130.	The exceptional resources of our people notwithstanding, consolidation of our effort at recuperation will not be possible without a favourable international atmosphere. Mexico, together with other developing countries, therefore firmly demands the urgent restructuring of world economic relations. The maintenance of unbalanced economic relations such as those that provoked the present crisis, causing a severe deterioration of developing societies, is contrary to all ideas of equity. The international community must make a determined effort to correct asymmetries. Without such an effort, we shall enter an era of growing confrontation and instability.
131.	The difficulties in the dialogue between the great Powers and the paralysis of the multilateral disarmament forums oblige us to take political decisions to stave off the danger of a nuclear conflagration.
132.	The so-called strategic balance inevitably feeds an arms race that appears to be unending. The experience of the last 40 years proves that an increase in the arsenals of one Power is followed by a similar or greater development of those of its counterpart. The magnitude of their destructive power today is sufficient for mutual annihilation and the destruction of the entire planet.
133.	Each new stage of this escalation would seem to move mankind further away from agreements to eliminate for ever the threat of nuclear war. The technical and military struggle between the superpowers is placing us on the threshold of a new phase that could irreversibly block verifiable disarmament commitments.
134.	Nevertheless, Mexico is convinced that it is possible to halt this absurd armaments spiral. We have insisted in numerous forums on a freeze of nuclear arsenals as a prerequisite for initiating a gradual reduction in arms, until they are eventually eliminated. Against the logic of strength and armaments we must pit the reason of disarmament and peace.
135.	Stability cannot be based on a balance of terror that requires a capacity for reciprocal extermination as a means of guaranteeing peace. It is essential to banish this erroneous doctrine of deterrence.
136.	We propose, on the contrary, that security should come about as a result of a gradual reduction of nuclear arsenals. In this way, the spiral would be reversed without altering the balance of power, and progress would be made towards the goal of general and complete disarmament.
137.	Furthermore, that could also be a means of severing the causal relationship between armaments and underdevelopment. Resources now allocated to the constant improvement of weapons should be used to improve the lives and economic condition of large sectors of the world's population.
138.	Similarly, we reiterate our call for an end to the harmful trade in conventional weapons. In search of a security that is often illusory, many developing countries divert scarce capital to the acquisition of military equipment. Possession of new armaments further erodes trust, increases the risk of war and aggravates the economic weakness of those countries.
139.	On 22 May of this year Mexico, together with Argentina, Greece, India, Sweden and the United Republic of Tanzania, called upon the nuclear Powers to assume their responsibilities in the task of disarmament. In their Joint Declaration, the signatory Heads of State or Government announced their determination to "take constructive action towards halting and reversing the nuclear arms race” echoing the pressing demand of an ever- increasing number of men and women of the five continents.
140.	I should like to take this opportunity to reaffirm, on behalf of the President of Mexico, Miguel de la Madrid, our determination to continue fighting for disarmament. We urge the community of nations to make every possible effort to further that noble peace initiative.
141.	There is an urgent need for the great Powers to subordinate considerations of expediency and internal policy to the supreme value of preserving mankind’s existence. Their political will to maintain world peace must be in keeping with the responsibilities deriving from their power.
142.	The principles of the juridical equality of States, the self-determination of peoples, non-intervention and the prohibition of the use of force allow of no exceptions. Their strict observance far outweighs casuistic interpretations or supposed threats to national or regional security.
143.	A year has passed, and we repeat our appeal that Grenada return to the path of self-determination without limitations of any kind.
144.	We note with concern the continued presence of foreign troops in Afghanistan. In spite of the intense mediation efforts of the Secretary-General, no significant progress has been made. Once again, we urge the parties involved to seek a prompt solution in accordance with those initiatives.
145.	We reaffirm our support for Argentina's claim to sovereignty over the Malvinas Islands and again urge the parties involved to settle their differences through negotiation.
146.	In the Middle East, unilateral efforts and expansionist policies for the solution of the regional conflict have been seen to fail. Lasting peace m the area can be attained only through the combined efforts of the parties involved and respect for the inalienable rights of the Palestinian people. AH the States of the area have the right to live in peace within recognized borders.
147.	The efforts at national reconciliation currently under way in Lebanon with a view to ending the civil 
war deserve the broadest international support. Lasting stability and peace, however, depend on absolute respect for the sovereignty and territorial integrity of that country.
148.	The conflict between Iran and Iraq is taking on added dimensions that are reflected, according to reliable information, in the indiscriminate bombing of civilian populations, the use of chemical warfare and the violation of international humanitarian law. We hope that new initiatives will emerge from this session of the General Assembly that will help to put an end to a tragic war which is destroying two developing countries.
149.	Another year has passed and the people of Namibia still cannot exercise their sovereignty, while the infamous policy of	continues. Once again, we express our repudiation of a system that violates the most elementary norms of human dignity, and we demand an end to the increasingly open support being given by certain countries to the South African regime. Mexico demands the implementation of the decisions of the international community to enable Namibia to attain its independence.
150.	Every year here in the General Assembly we review the situations that endanger peace and security. In the Assembly, the international community recommends formulas and means of arriving at peaceful solutions to controversies between States.
151.	The close relationship between maintaining peace and attaining development is emphasized here each year. The dramatic needs of our peoples are described, and proposals are made to banish hunger, ignorance and disease from the planet.
152.	In spite of the desire for peace of the majority of States, the practical results have been tenuous. The aggravation of conflicts, the growing gap between the developing world and the industrialized nations, the severity of the economic crisis, the breakdown in talks between the great Powers and the stagnation of co-operation and economic negotiations are, unfortunately, the dominant features in the international situation. Such problems must be a source of grave concern to all States.
153.	Mexico maintains its unwavering confidence in the strength of law. The imperatives of its history lead it always to defend the principles on which the civilized coexistence of nations is founded. We are certain that diplomacy is today the only feasible means of overcoming the differences that separate States. In these times, the reconciliation of interests and a genuine willingness to understand the views of others should prevail over every form of imposition or domination.
154.	Mexico supports the institutions of the community of States. Places in which to meet and communicate with others in a world that is undergoing rapid transformation are a necessary condition of an orderly process of change. I reaffirm the full support of the people and Government of Mexico for the United Nations, the highest expression of international democracy.
155.	In its internal affairs, Mexico upholds the rule of law, based on respect for the freedoms of individuals and groups, on encouraging the democratic participation of citizens and on social solidarity. We seek forms of coexistence that will provide an equitable distribution of the benefits derived from the work of all Mexicans. For that same reason, we wish to contribute to the endeavour of ensuring that the society of nations will be governed by the same principles. That conviction is the coherent and solid basis of Mexico's commitment to the cause of peace and international co-operation
